DETAILED ACTION
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendment, remarks, etc.) filed on August 23, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 8 and 9 remain as withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2020.  It is noted that rejoinder is not possible at this time in view of the prior art cited below.

Response to Arguments
Applicant’s arguments with respect to at least Claim 1 have been fully considered, but are now moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 10, confusion is raised with the recitation of “a plurality of recesses” (line 2), in comparison to the previous recitation of “openings” (line 5 of Claim 1).  Page 8 (line 7) of the specification explicitly states:  “Cut-outs or recesses 23 which are formed as fully enclosed openings…”.  So it appears that the terms of “openings” and “recesses” are referring to very same thing and examination will proceed as such.
In Claim 11, the phrases of “the two halves” (1st occurrence on lines 1-2, 2nd occurrence on line 3) each lack positive antecedent basis.

Claim Rejections - 35 USC § 102
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,004,162 to Harting et al (hereinafter “Harting”).
Claim 1:  Sticker discloses a holding frame (e.g. 1, in Fig. 1) into which plug connector modules (2) having outwardly projecting lugs (e.g. 9) are insertable, the holding frame comprising:
two frame halves, namely, a first frame half (e.g. 4) and a second frame half (e.g. 5), which are connected to one another and configured to pivot relative to each other between a closed position [e.g. in Fig. 2] and an open position [e.g. in Fig. 1], and which each includes openings (e.g. 11) to receive the outwardly projecting lugs of the plug connector modules when the plug connector modules are loaded in the holding frame in the open position and the frame halves are thereafter moved from the open position to the closed position (e.g. col. 2, lines 39-50); and
at least one blocking element (e.g. 16, in Fig. 1) that is separate and distinct from the two frame halves of the holding frame, and wherein the blocking element is attached directly to one of the two halves (e.g. 5) of the holding frame at a movable joint (e.g. at 3) that enables the blocking element to move relative to the one of the two halves between a blocking position (closed position) and an unblocking position (open position), and whereby the two frame halves are secured in the closed position by the at least one blocking element when the at least one blocking element is moved into the blocking position to physically contact the other one of the two halves and physically block the first half and the second half from pivoting to the open position (e.g. col. 2, lines 21-31).
Although Harting does not use the term of “block” or “blocking”, the boundary post (16) of Harting is considered to be a blocking element because it prevents (i.e. blocks) the frame halves from axial displacement (movement) at the ends or side parts (6) of the frame halves (e.g. col. 2, lines 29-31).
Claim 2:  Harting discloses the holding frame as claimed in claim 1, wherein the at least one blocking element is displaceably held on the second frame half (5).
Claim 10:  Harting, as best understood, discloses the holding frame of claim 1, wherein each of the first frame half and the second frame half of the holding frame include a plurality of recesses (e.g. 11.) in a sidewall portion thereof to insertably receive projections (e.g. 9, etc.) on sides of the plug connector modules when the plug connector modules are inserted in the holding frame, and wherein, when the two halves are in the closed position, the plurality of recesses assist in holding the plug connector modules in place within the holding frame via interaction with the projections on the sides of the plug connector modules (e.g. Fig. 2).
Claim 11:  Harting discloses the holding frame of claim 1, wherein the other one of the two frame halves includes a [horizontal] cover surface (e.g. top of 6) that is perpendicular to a [vertical] plug-in direction of the holding frame when the two frame halves are in the closed position [e.g. in Fig. 2], and wherein the blocking element engages the cover surface when the blocking element is in the blocking position to physically obstruct the first frame half and the second frame half from pivoting to the open position (col. 2, lines 29-31).

Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harting in view of U.S. Publication 2011/0111634 to Ruffner (hereinafter “Ruffner”).
Harting discloses the claimed holding frame as relied upon above in Claim 1.
Harting does not teach that a grounding socket on the first frame half.
Ruffner discloses that a holding frame (15, in Fig. 1) can include a grounding socket by forming a ground (e.g. 23) in a recess of the holding frame (e.g. ¶ [0040]).
It would have obvious to one of ordinary skill in the art at the time the invention was made to have modified the first frame half of Harting by adding a grounding socket, as taught by Ruffner, to electrically ground any of the electrical connections to the holding frame made by the modules.
Allowable Subject Matter
Claims 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896